EXAMINER STATEMENT OF ALLOWABLE SUBJECT MATTER
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment
The Response, filed on March 22, 2022, has been received and made of record. In response to the Non-Final Office Action dated November 22, 2021, the title and claims 14 have been amended, and claim 15 has been newly added.

Response to Arguments
	Regarding the objection to the title, Applicant has amended the title to be more clearly indicative of the invention to which the claims are directed.  Therefore, the outstanding objection to the title is withdrawn.
	Regarding the 35 U.S.C. 112 rejection of claims 1-7 and 10-14, Applicant has amended the claims to address the previously identified enablement issue; now making the disclosure commensurate with the scope of the claims.  Therefore, the outstanding 35 U.S.C. 112 rejection of claims 1-7 and 10-14 is withdrawn.

Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1-12, 14 and 15, the prior art has not been found by the Examiner to teach or fairly suggest the claimed combination of a an image capturing apparatus comprising a user operation member configured to issue an instruction to change an operation mode of the image capturing apparatus, and at least one memory and at least one processor, the processor being configured to set a restriction state where changing the operation mode to a first operation mode of the image capturing apparatus by operating the user operation member is restricted, and perform control to change the operation mode to a second operation mode of the image capturing apparatus different from the first operation mode in a case where the restriction state is set when the operation mode is set to the first operation mode.
Regarding claim 13, the prior art has not been found by the Examiner to teach or fairly suggest the claimed combination of a method of controlling an image capturing apparatus that includes an user operation member configured to issue an instruction to change an operation mode of the image capturing apparatus, the method comprising setting a restriction state where changing the operation mode to a first operation mode of the image capturing by operating the user operation member is restricted, and performing control to change the operation mode to a second operation mode of the image capturing apparatus different from the first operation mode in a case where the restriction state is set when the operation mode is set to the first operation mode.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY C VIEAUX whose telephone number is (571)272-7318. The examiner can normally be reached Increased Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GARY C VIEAUX/Primary Examiner, Art Unit 2697